IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                 FILED
                                                                January 7, 2008
                               No. 07-50185
                             Summary Calendar              Charles R. Fulbruge III
                                                                   Clerk

UNITED STATES OF AMERICA

                                          Plaintiff-Appellee

v.

JULIO CASTRO-DE LOS SANTOS

                                          Defendant-Appellant


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 1:06-CR-193-1


Before KING, DAVIS and CLEMENT, Circuit Judges.
PER CURIAM:*
      Julio Castro-De Los Santos (Castro) appeals the sentence imposed
following his guilty plea conviction for illegally reentering the United States
following deportation.   Castro’s 60-month sentence included an upward
departure from criminal history category VI pursuant to U.S.S.G. § 4A1.3.
Castro argues that the district court acted unreasonably in upwardly departing
from the advisory guideline range when imposing his sentence.           He also



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                  No. 07-50185

challenges the extent of the departure and the sufficiency of the district court’s
written reasons for the extent of the departure.
      Pursuant to United States v. Booker, 543 U.S. 220 (2005), we ultimately
review sentences for reasonableness. United States v. Smith 440 F. 3d 704, 706
(5th Cir. 2006). In making this reasonableness determination, we review both
the decision to depart and the extent of the departure “under a deferential
abuse-of-discretion standard.” Gall v. United States, No. 06-7949, slip op. at 2
(U.S. Dec. 10, 2007); see also Smith, 440 F.3d at 707.
      The district court indicated at sentencing that its decision to depart
upwardly was based upon the information contained in the presentence
investigation report (PSR), which indicated that Castro’s criminal history
category substantially underrepresented his prior offenses or the likelihood that
he would commit other crimes in the future. See U.S.S.G. § 4A1.3(a). The
court’s written statement of reasons similarly relied upon § 4A1.3(a). The PSR
indicated that Castro had an extensive list of criminal convictions by the time
he reached age 23. In addition, Castro was on probation at the time he
committed the instant offense, and he had used numerous alias names and
birthdates in the past. In light of Castro’s criminal history category and the
nature of Castro’s prior offenses, the district court did not err in determining
that Castro’s prior criminal history was underrepresented. See United States v.
Zuniga-Peralta, 442 F.3d 345, 348–49 (5th Cir.), cert. denied, 126 S. Ct. 2954
(2006).
      Moreover, the extent of the upward departure was reasonable. The
district court’s 60-month sentence was 30 months more than the top of the
advisory guidelines range but well below the 10-year statutory maximum for the
offense. See Zuniga-Peralta, 442 F.3d at 347–48. Although the district court
could have stated its reasons for the upward departure with a higher degree of
specificity, the district court’s written statement nevertheless was sufficient to
inform the parties and aid this Court. Id. at 348.

                                        2
                                  No. 07-50185

      In light of Apprendi v. New Jersey, 530 U.S. 466 (2000), Castro challenges
the constitutionality of 8 U.S.C. § 1326(b)’s treatment of prior felony and
aggravated felony convictions as sentencing factors rather than elements of the
offense that must be found by a jury. This Court has held that this issue is “fully
foreclosed from further debate.” United States v. Pineda-Arrellano, 492 F.3d
624, 625 (5th Cir. 2007), petition for cert. filed, (U.S. Aug. 28, 2007) (No. 07-
6202).
      AFFIRMED.




                                        3